Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Geoff D. Trotter, Registration No. 64,204, on March 7, 2022.
The application has been amended as follows: 

             Claim 8  has been amended:
8.        (Currently Amended) An apparatus comprising: 
a network interface configured to communicate with computing devices across one or more computer networks; and 
a processor and a memory configured to: 
initiate an online conference session between a plurality of participant devices through the network interface; 
obtain a presentation to be shared by a presenter device during the online conference session, the presentation comprising a plurality of video frames shared with the plurality of participant devices; 

provide the selected frame to a data loss prevention system while the at least one previous frame in the presentation is shared with the plurality of participant devices; 
obtain a determination from the data loss prevention system during the online conference session, the determination indicating that the selected frame includes at least one security characteristic that indicates the portion of the shared document should not be shared; and 
prevent the portion of the shared document from being shared with at least one of the participant devices in the online conference session.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

                Claims 1 - 20 are pending.  
                Claims 1, 8, 15 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein initiating an online conference session between a plurality of participant devices, and obtaining a presentation that is to be shared by a presenter device during the 
selecting a frame from the presentation in order to process it for potential security issues based on a change in the selected frame from a previous frame in the presentation, such that the selected frame includes an image of a portion of a shared document, and providing the selected frame to a data loss prevention system while the previous frame in the presentation is being shared with the participant devices, and obtaining a determination from the data loss prevention system indicating that the selected frame includes at least one security characteristic that indicates the portion of the shared document should not be shared and preventing the portion of the shared document from being shared with the participant devices in the online conference session, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 7 are allowed due to allowed base claim 1.  
Claims 9 - 14 are allowed due to allowed base claim 8.  
Claims 16 - 20 are allowed due to allowed base claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”